Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims filed 2/16/2021 are acknowledged.  Claims 1, 6, 7, 9, 10, 15, and 17-20 are pending.


Response to Arguments
Arguments filed 2/16/2021 have been considered.
	The applicant argues that the amended claims are not taught.  The new limitations are addressed below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regards to claim 9, claim 1 was amended to claim that the surfactant is provided at a concentration of 2%-20%.  Claim 9 recites that the surfactant has a concentration of 1%-10%.  Thus concentrations of 1%-2% are outside the range of claim 1 but could possibly satisfy the range of claim 9.  It is unclear what concentrations satisfy the claims.  
	Claim 10 suffers a similar issue to claim 9.  The recited concentrations of the surfactant and hydrogen peroxide in claim 10 are now wholly outside the claimed ranges in claim 1 as amended. 

Claims 9 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  As discussed above in regards to 112(b) part of the claimed range for surfactant concentration lies outside the claimed range in claim 1.  Thus claim 9 does not contain all the limitations of claim 1 and is an improper dependent claim (concentration can be less than 2%).  Similarly with claim 10, the recited ranges for surfactant and hydrogen peroxide in claim 10 are now wholly outside the claimed ranges in claim 1 as amended. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 9, 10, 15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hilgren et al. (US 2011/0294408) in view of Biering et al. (US 2004/0146426), Dettinger et al. (US 2008/0255017), Monroe et al. (Surfactant Parameter Effects on Cleaning Efficiency), and Perkins et al. (US 2004/0067160).
With regards to claim 1, Hilgren et al. teaches a composition comprising from about 2% to about 20% of a surfactant (surfactant hydrotropes in the included ranges of 0.1 to 20%, 0.5-10%, and 1 to 4 % (para [0069] and [0078]); from about 30% to about 60% of an acidifying agent (acetic acid; para [0033]-[0034]); from about 3% to about 6% hydrogen peroxide (overlapping ranges of 2-12% and 2-8%); from about 0.01% to about 25% of a fatty acid (included ranges of 1-15% and 1-7% of octanoic acid) The composition is in a water carrier (para [0052]-[0053] and example 1).  Given the composition set forth the water would be 15 to 99.95% of the composition.
The fatty acid and peroxycarboxylic acids can be fatty acids and peroxycarboxylic acids that have more than 10 carbons and thus the composition would be free from C6-10 fatty acids (para [0025] and [0027]).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have used any of the disclosed fatty acids and peroxycarboxylic acids taught by Hilgren et al. motivated by an expectation of successfully forming the composition.
Hilgren et al. teaches a variety of different anionic surfactant families but does not specify the number of carbon atoms in the one selected (ex. Alkyl sulfates; alkyl sulfonate; etc. para [0069] and 8-C18 alkyl sulfates (an anionic alkyl sulfate surfactant) can be used in similar peroxide and peracid containing cleaning formulations (para [0006] and [0017]).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have a C8-C18 alkyl sulfates as the alkyl sulfate anionic surfactant motivated by an expectation of successfully providing the surfactant.  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have selected any number of carbons within the taught range motivated by an expectation of successfully providing the surfactant.
Hilgren et al. teaches acetic acid as the acidifying agent carboxylic acid.  Hilgren et al. teaches that other carboxylic acids can be used including succinic.  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have substituted one taught carboxylic acid for another motivated by an expectation of successfully formulating the taught disinfectant solution and successfully providing a solution successful at disinfecting. 
Hilgren et al. teaches using combinations of carriers along with water including glycerol to dissolve, suspend, and carry the other components of the composition.  Hilgren et al. does not teach that the concentration of the glycerol is specifically from 1 to 10 percent, however, a person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have optimized the amount of glycerol and water carrier in order to achieve the desired dissolution, suspension, and carrying of the other components.
Hilgren et al. teaches using anionic surfactants but does not teach a C8 or C10 glycerol ester.  Dettinger et al. teaches using sulfated fatty acid glycerol esters as anionic surfactants in cleaning compositions (abstract and para [0058]).  The glycerol esters can be monoglycerol transesterified with fatty acids having 6 to 22 carbon atoms.  Since glycerol has 3 carbon atoms the glycerol esters are taught to have 9 to 25 carbons. A person having ordinary in the art at the time the invention was effectively prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (MPEP 2144.06 I.).  Thus a person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have added another surfactant motivated by an expectation of successfully providing constituents to the composition to achieve the desired wetting and defoaming (para [0062]).
The combination thus teaches that the composition includes a C10 glycerol ester.  A C8 glycerol ester is just outside the taught number of carbon atom ranges for the glycerol ester.  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have used a C8 glycerol ester motivated by an expectation of successfully providing an anionic surfactant useful in cleaning compositions (based at least in part to similarities with the taught C9 glycerol esters).  
A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have optimized the concentration of the surfactants in order to achieve the desired wetting and defoaming (para [0062]).
A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have optimized the amount of acidifying agent and hydrogen peroxide in order to achieve the desired amount of antimicrobial activity.
In general a person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have optimized the concentration of each component of the 
Additionally, with regards to taught overlapping ranges, a person having ordinary skill in the art at the time the invention was effectively filed to have selected any concentration within the taught ranges motivated by an expectation of successfully making an antimicrobial wash solution.
The combination does not teach what the critical micelle concentration is in the composition.  Monroe et al. teaches that critical micelle concentration affects a surfactants cleaning ability and that it is best to use surfactants and concentrations above the critical micelle concentration (CMC lower than surfactant concentration) (page 407).  A person having ordinary skill in the art at the time the invention as effectively filed would have found it obvious to have optimized the critical micelle concentration in order to achieve the desired cleaning effect.
Hilgren et al. does not specify that the pH of the concentrate solution above is within a range of 3-6.  Instead Hilgren specifies a pH of up to about 2 (para [0040] and abstract).  Perkins teaches that pH of a treatment solution is a result effective variable on the resulting microorganism elimination (para [0027]; controlling pH optimizes the microorganism elimination).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have optimized the starting pH of the concentrate in order to achieve a diluted use solution with the desired pH to achieve the desired (optimal) treatment and microorganism elimination.  
With regards to claim 6, the combination above results in the surfactant being a C8--C12 alkyl sulfate.
With regards to claim 7, Hilgren et al. teaches that the composition comprises the acidifying agent acetic acid.  Acetic acid is used to help form the antimicrobial action of the solution.  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious 
With regards to claim 9, the combination results in a concentrated composition comprising a surfactant with the claimed number of carbon atoms in a concentration of an overlapping range of 0.5-10%; the acidifying agent (acteic acid) as optimized; the hydrogen peroxide in the included range of 2-8% (para [0034], [0069], and [0078]).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have selected any value within the taught range motivated by an expectation of successfully carrying out the taught invention.  Also see the optimizations set forth with regards to claim 1.  Further, acetic acid is used to help form the antimicrobial action of the solution.  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have optimized the result effective variable of acetic acid concentration in order to achieve the desired antimicrobial action in the solution. The combination thus teaches the claimed ratios and concentrations.
With regards to claim 10, the combination teaches the composition of claim 1 and 9 as set forth above.  Hilgren et al. teaches diluting the concentrated composition to form use compositions such as a 1% solution in water or other dilution as desired (para [0040] and [0083]-[0084]).  A 1% solution of the taught compositions falls within the claimed ranges.  It is further noted that a person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have selected any value within the taught range motivated by an expectation of successfully carrying out the taught invention.  A person having ordinary skill in the art at the time the invention as desired would have found it obvious to have diluted the composition as much as desired in order to achieve the desired antimicrobial activity balanced with cost of the use solution.  Additionally see the concentration optimizations above in claim 1.

With regards to claim 17, Hilgren et al. teaches using the compositions of the invention in a spray dispenser and thus teaches the claimed article of manufacture (para [0013]).  
With regards to claim 20, Hilgren et al. teaches a method of treating a surface by diluting the composition with water composition of claim 1 and then applying the composition to the surface.  Hilgren et al. teaches varying the dilution ratio in order to achieve the desired strength use solution (para [0083]-[0084]).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have optimized the dilution ration in order to achieve the desired strength for sterilization balanced with cost.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hilgren et al. (US 2011/0294408), Biering et al. (US 2004/0146426), Dettinger et al. (US 2008/0255017), Monroe et al. (Surfactant Parameter Effects on Cleaning Efficiency), and Perkins et al. (US 2004/0067160) as applied to claim 1 above and further in view of Pedersen et al. (US 2009/0061017).
With regards to claims 18 and 19, Hilgren et al. teaches reducing the population of microorganisms on a surface comprising applying an effective amount of the composition of claim 1 (see above; abstract) .  Hilgren et al. does not teach wiping the surface.  Pedersen et al. teaches that it is known to clean surfaces using a sterilizing composition by spraying the surface with the composition, waiting for a time sufficient for sterilizing to occur, and removing the excess composition by wiping (para [0131]).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have wiped the surface in order to remove excess solution off the surface at the end of the sterilization time.  A person having ordinary skill in the art at the time the invention was .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD R SPAMER whose telephone number is (571)272-3197.  The examiner can normally be reached on Monday to Friday from 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DONALD R SPAMER/Primary Examiner, Art Unit 1799